MEMORANDUM **
Efrain Ramirez-Ramirez appeals from the 168-month sentence imposed, upon remand, following his guilty-plea conviction for conspiracy to distribute heroin, in violation of 18 U.S.C. §§ 841(a)(1) and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Ramirez-Ramirez’s counsel has filed a brief stating there are no arguable grounds for relief, along with a motion to withdraw as counsel of record. The appellant has filed pro se supplemental briefs, and the government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Accordingly, counsel’s motion to withdraw is GRANTED, and the sentence is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.